Citation Nr: 0620673	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-31 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a calcaneal spur 
of the left foot. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for lupus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1987 and from February 3, 2003 to August 15, 2004.  
The veteran also served in the Reserves from 1988 to 2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in February 2003 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Diego, California, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a calcaneal spur of the left foot and 
denied entitlement to service connection for bilateral 
hearing loss, tinnitus, and lupus.  

The February 2003 rating decision also denied entitlement to 
service connection for a left shoulder disability, muscle 
spasm of the back, a thoracic spine disability, and a 
cervical spine disability.  The veteran timely appealed these 
issues.  However, in September 2005, service connection was 
granted for degenerative changes of the cervical spine which 
was rated as 20 percent disabling; degenerative changes of 
the left shoulder which was rated as 10 percent disabling; 
and degenerative changes of the thoracolumbar spine which was 
rated as zero percent disabling.  In light of the grant of 
the benefits sought on appeal, those issues will not be 
addressed in this decision.  

In April 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In February 2003, the RO also denied entitlement to service 
connection for a disability manifested by an abnormal 
electrocardiogram.  The veteran initiated an appeal of the 
decision; however, at the Board hearing, he withdrew this 
issue from appellate consideration. 

The issues of entitlement to service connection for calcaneal 
spur of the left foot, bilateral hearing loss, lupus, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an April 1997 rating decision, the RO denied service 
connection for calcaneal spur of the left foot.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence received since the April 1997 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a calcaneal spur of the left foot.     


CONCLUSIONS OF LAW

1.  1. The RO's April 1997 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence added to the record since the April 1997 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a calcaneal spur of the left foot 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The claim to reopen now before the Board was received at the 
RO in May 2002.  The regulatory amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), definition of new and material evidence, which 
became effective August 29, 2001.  In this case, the revised 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Regarding the application to reopen the claim for service 
connection for a calcaneal spur of the left foot, in view of 
the Board's favorable decision to reopen the claim, further 
assistance is unnecessary to aid the veteran in 
substantiating the claim to reopen.    

Legal Criteria

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).



New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005). 

A final decision cannot be reopened unless new and material 
evidence is presented.  A claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 



Analysis

In an April 1997 rating decision, the RO denied the claim for 
entitlement to service connection for a calcaneal spur of the 
left foot on the basis that there was no evidence of 
complaints, findings, or treatment of a calcaneal spur of the 
left foot in service and the reserves records were negative 
for any left foot injuries or the presence of a calcaneal 
spur.  The April 1997 rating decision referred to a February 
1997 VA examination which noted a large calcaneal spur 
present on x-ray of the left foot.  The evidence of record at 
the time of the April 1997 rating decision included service 
medical records and the February 1997 VA examination report.  
The veteran was notified of this decision on April 22, 1997.  
The veteran did not appeal this decision.  Thus, the rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In May 2002, the veteran filed an application to reopen the 
claim for service connection for a calcaneal spur of the left 
heel.  The evidence submitted since the April 1997 rating 
decision includes service medical records for the period of 
service from February 2003 to August 2004; K. P. treatment 
records dated from 1996 to 2005; H. Medical Group treatment 
records dated from 1994 to 1998; A January 2003 VA 
examination report; S.C. Medical Clinic records dated in June 
2002; treatment records from the Naval Medical Center in San 
Diego dated from August 1999 to April 2001; VA treatment 
records from the San Diego VA medical facility dated from 
September 2004 to May 2005; VA examination reports dated in 
February 2005; a March 2005 VA examination report; an April 
2005 VA examination report; a September 2005 VA examination 
report; and the veteran's testimony before the Board in April 
2006. 

The service medical records for the period of service from 
February 2003 to August 2004 show that the veteran had 
complaints of left heel pain.  A September 2003 service 
medical record shows that the veteran had complaints of pain 
in the medial/central heel of the left foot.  A December 2003 
service medical record notes that the veteran reported having 
foot trouble.  A January 2004 service medical record 
indicates that the veteran had a bone spur on the left 
calcaneus.   

The basis for the initial denial was that the evidence did 
not establish that the veteran had symptoms or diagnosis of a 
bone spur of the left heel in service.  The service medical 
records for the veteran's second period of service show that 
he had complaints of pain in the left heel in service.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim, which is whether the veteran had 
complaints of a bone spur of the left heel in service.    

The evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim for service connection for a calcaneal spur of the left 
foot on the basis of aggravation.  See 38 U.S.C.A. §§ 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.304(b), 38 C.F.R. § 3.306(a) 
(2005).  Thus, this evidence is new and material, and the 
claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a calcaneal spur of the left foot is 
reopened and the appeal is granted to that extent.  


REMAND

The Board notes that the exact dates of the periods of the 
veteran's active duty for training and inactive duty 
training, such as the dates of weekend training and drills, 
have not been verified.  The record shows that the veteran 
served in the Army Reserves from 1988 to 2004.  The drill 
dates for the years of 1998 and 1999 are of record, but there 
is no verification of the additional drill or training dates 
or whether such training was active duty for training or 
inactive duty for training.  Such verification could be 
relevant to the determination of service connection, since 
the veteran contends that he incurred lupus during Reserves 
training and the evidence shows that hearing loss was 
diagnosed upon examination for the Reserves.   

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(24) (West 2002); see also 
38 C.F.R. § 3.6(a) (2005).  ACDUTRA includes full-time duty 
performed by members of the National Guard of any State. 38 
C.F.R. § 3.6(c)(3) (1999).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. 
§ 1110, 1131.  However, only an individual's injury, and not 
disease, can be service-connected if incurred during inactive 
duty for training (INACDUTRA).  See VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  

The claimant in this case is a "veteran" based on his two 
periods active duty service as noted hereinabove.  Therefore, 
he is entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on those periods 
of service.  However, in order for the appellant to achieve 
"veteran" status and be eligible for service connection for 
disability claimed during his inactive service, the record 
must establish by a preponderance of the evidence that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty or he was 
disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

Review of the record shows that the veteran filed the claims 
for service connection for lupus, bilateral hearing loss, 
tinnitus, and a calcaneal spur of the left foot in May 2002.  
Subsequent to filing the claims, the veteran returned to 
active duty in February 2003 and he served until August 2004.  
The Board finds that additional medical examination is 
necessary before the claims of entitlement to service 
connection for a calcaneal spur of the left foot, bilateral 
hearing loss, and tinnitus can be decided on the merits in 
order to determine whether these disabilities were incurred 
in service or were aggravated during service.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  An examination is necessary when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  

Regarding the claim for service connection for a calcaneal 
spur of the left foot, the evidence of records shows that a 
bone spur of the left heel was detected upon x-ray 
examination in February 1997.  The service medical records 
for the veteran's second period of service show that he had 
complaints of pain in the left heel in service.  The Board 
finds that a medical opinion as to whether the calcaneal spur 
of the left foot increased in severity during the veteran's 
second period of service is necessary.  The Board also notes 
that service connection for right and left pes planus with 
plantar fasciitis was granted in June 2005.  A medical 
opinion is necessary to determine whether the symptoms of 
pain in the left foot and heel can be attributed to the 
service-connected pes planus and plantar fasciitis.  

Regarding the claim for service connection for bilateral 
hearing loss and tinnitus, at the hearing before the Board in 
April 2006, the veteran stated that he has had hearing loss 
and tinnitus since his first period of service.  He indicated 
that he had noise exposure during his first period of service 
in the Marines Corps.  He stated that he also sustained a lot 
of noise exposure from machinery and trucks while serving in 
the Army Reserves.  Review of the record shows that the 
veteran did not have hearing loss for VA purposes upon 
separation examination in November 1987 for his first period 
of service.  See 38 C.F.R. § 3.385 (2005).  However, the 
record shows that hearing loss in the left ear was detected 
upon Reserves examination in October 1995.  Hearing loss in 
the right ear was detected upon Reserves examination in 
August 1999.  It is unclear from the record whether the 
veteran was serving on active duty for training or inactive 
duty for training on those dates.    



It also appears from the service medical records that the 
veteran's bilateral hearing loss may have increased in 
severity during his second period of active duty from 
February 2003 to August 2004.  On the authorized audiological 
evaluation in January 2002, prior to active duty, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35
LEFT
20
25
25
35
45

On the authorized audiological evaluation in January 2004, 
upon Medical Board examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
40
40
LEFT
15
25
25
45
55

The Board finds that a medical examination is necessary to 
determine whether the hearing loss of the left and right ears 
was aggravated during the veteran's second period of active 
duty.  The Board may not rely on its own unsubstantiated 
judgment as to whether a pre-existing disability underwent an 
increase in severity during service but must support its 
medical conclusions with independent medical evidence.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  

The Board also finds that a medical opinion is necessary to 
determine whether the veteran incurred tinnitus in service or 
whether the tinnitus was aggravated during his second period 
of active duty.  At the hearing before the Board, the veteran 
testified that he had ringing in the ears since his first 
period of service.  An October 1999 audiology report from the 
Naval Hospital in San Diego indicates that the veteran 
reported being exposed to noise in service for over 10 years 
and he reported having intermittent tinnitus in the right 
ear.  A January 2002 Reserves record notes that the veteran 
reported having ringing in the ears.  A service medical 
record from the veteran's second period of service notes that 
the veteran reported having tinnitus.  In February 2004, the 
veteran had complaints of ringing in the ears.  A September 
2004 VA treatment record notes that the veteran reported 
having chronic tinnitus.  The Board finds that a medical 
examination is necessary to determine whether the tinnitus 
was incurred in service or was aggravated during the 
veteran's second period of active duty.  

Lastly, the Board notes that the veteran reported being 
treated for lupus, hearing loss and the calcaneal spur of the 
left foot at K.P. and at the VA medical facility in LaHoya.  
The AMC should make an attempt to obtain the veteran's 
treatment records from K.P. dated from April 2006 and from 
the VA medical facility in LaHoya dated from May 2005.  The 
Board is obligated to seek VA treatment records prior to 
adjudicating the appeal.  38 U.S.C.A. § 5103A(c)(2) (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should attempt to 
verify the dates of the veteran's active 
duty for training and inactive duty 
training from 1988 to 2004 including 
determining whether the veteran served on 
active duty for training or inactive duty 
for training on October 24, 1995; August 
4, 1999; and January 31, 2002.  

2.  The RO should obtain all records of 
the veteran's treatment for bilateral 
hearing loss, tinnitus, calcaneal spur of 
the left foot, and lupus from K.P. dated 
from April 2006 and from the VA medical 
facility in LaHoya dated from May 2005.

3.  Schedule the veteran for a VA 
examination in order to determine the 
nature and etiology of the calcaneal spur 
of the left foot.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all findings, 
diagnoses, and manifestations of the 
calcaneal spur of the left foot.  The 
examiner should provide an opinion as to 
the date of onset of the calcaneal spur 
of the left foot.  The examiner should 
report which symptoms are due solely to 
the calcaneal spur of the left foot and 
which symptoms can be attributed to the 
service-connected pes planus and plantar 
fasciitis.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the calcaneal spur of the left foot was 
incurred in or is related to the 
veteran's first period of active duty 
(November 1977 to December 1987), and 
whether it is at least as likely as not 
(50 percent probability or more) that the 
calcaneal spur of the left foot increased 
in severity during the second period of 
service (February 2003 to August 2004).  
If the calcaneal spur of the left foot 
increased in severity during the second 
period of service, the examiner should 
provide an opinion as to whether any 
increase in severity during service was 
beyond the natural progress of the 
preexisting condition. 

All necessary studies should be 
accomplished if deemed necessary.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.   

4.  Schedule the veteran for a VA 
examination to include an audiometric 
evaluation in order to determine the 
nature and etiology of the bilateral 
hearing loss and tinnitus.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should provide an opinion as 
to the date of onset of the bilateral 
hearing loss and/or tinnitus.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
bilateral hearing loss and/or tinnitus 
were incurred in or are related to the 
veteran's first period of active duty 
(November 1977 to December 1987); whether 
it is at least as likely as not that the 
bilateral hearing loss and/or tinnitus 
were incurred in or are related to the 
veteran's second period of active duty 
(February 2003 to August 2004); and 
whether it is at least as likely as not 
that the bilateral hearing loss and/or 
tinnitus increased in severity during the 
second period of service (February 2003 
to August 2004).  If the bilateral 
hearing loss and/or tinnitus increased in 
severity during the second period of 
service, the examiner should provide an 
opinion as to whether any increase in 
severity during service was beyond the 
natural progress of the preexisting 
condition.  

All necessary studies should be 
accomplished if deemed necessary.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.   

5.  Then the AMC should readjudicate the 
issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
L. B CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


